The writ of error before us is to a judgment *Page 166 
entered on demurrer sustained to a declaration in two counts.
The declaration begins with the words, "Now comes the plaintiff, Abe S. Goldman, Administrator of the Estate of Leo Goldman, and sues the defendant, E. J. Hall, for that." The declaration entirely fails to allege any cause of action in favor of plaintiff against defendant. There are two infirmities in the declaration. The first is that the allegations are insufficient to show that the plaintiff sues as administrator. The second is that the declaration purports to be one in a suit to recover damages caused by the wrongful death by reason of negligent or unskillful performance of a surgical operation performed by a physician. The allegations are insufficient to show liability on the part of the defendant or to show such negligent or unskillful acts of omission or commission on the part of such physician as would, if true, make him liable in damages for the death of the decedent.
Therefore, the judgment should be affirmed. It is so ordered.
Affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and TERRELL, J., concur in the opinion and judgment.